Here, the district court conducted a hearing and found that
                          Valencia was not in custody during his initial questioning or subsequent
                          phone calls during which he made incriminating statements. Valencia
                          voluntarily accompanied the detective to the station, rode in the front seat
                          of the detective's car, was not handcuffed, and left immediately after
                          arriving at the station. Having considered the district court's factual
                          findings and the circumstances surrounding the statements, we conclude
                          that Valencia was not in custody.     Id. at 287, P.3d at 670 ("Important
                          considerations in deciding whether or not [a defendant] was in custody
                          include the site of the interrogation, whether the investigation has focused
                          on the subject, whether the objective indicia of arrest are present, and the
                          length and form of the questioning."). Moreover, the record supports the
                          district court's conclusion that Valencia's indication that he "wanted to try
                          to get a lawyer," was equivocal and therefore insufficient to invoke his
                          right to counsel. See Davis v. United States, 512 U.S. 452, 458-60 (1994)
                          (providing that officers need not cease questioning after ambiguous
                          reference to attorney when "a reasonable officer in light of the
                          circumstances would have understood only that the suspect might be
                          invoking the right to counsel"). The district court therefore did not err by
                          denying the motion to suppress.
                                      Second, Valencia contends that the district court erred in
                          instructing the jury on the weight and sufficiency of the evidence. We
                          discern no abuse of discretion. Crawford v. State, 121 Nev. 744, 748, 121
                          P.3d 582, 585 (2005). The instruction that a single witness' testimony was
                          sufficient to prove any fact was an accurate statement of the law.    United
                          States v. Smith,    563 F.2d 1361, 1363 (9th Cir. 1977). The "no
                          corroboration" instruction was legally correct and did not instruct the jury

SUPREME COURT
        OF
     NEVADA
                                                                2
(0) 1947A

              ff:FR                                      ER
  IMAM                01112MONd
                to give the victim's testimony greater weight.    See Gaxiola v. State, 121
                Nev. 638, 648, 119 P.3d 1225, 1232 (2005).
                            Third, Valencia argues that the district court erred in
                instructing the jury on statements by a defendant. He contends that
                Instruction 20 was improper as it directed the jury that Valencia's
                statement was either a confession or admission and that Instruction 21,
                which directed the jury to consider whether the statement was voluntary,
                was improper as the district court erred in admitting his statement. We
                disagree. The challenged instructions did not impermissibly characterize
                statements by the defendant as either admissions or confessions. The
                permissive language used in Instruction 20 permitted the jury to find that
                Valencia's statement was a confession, admission, or neither. As
                Valencia's statement was properly admitted, the district court did not
                abuse its discretion in issuing Instruction 21. Crawford, 121 Nev. at 748,
                121 P.3d at 585.
                            Fourth, Valencia asserts that his sentence violates the Eighth
                Amendment prohibition against cruel and unusual punishment. We
                disagree. The sentences imposed by the district court, three consecutive
                terms of life with the possibility of parole after 20 years for each count of
                sexual assault of a child under 14 years of age, one consecutive sentence of
                life with the possibility of parole after 10 years for lewdness with a child,
                and one concurrent sentence of life with the possibility of parole after 10
                years for lewdness with a child, were not so unreasonably disproportionate
                to the gravity of the offense as to shock the conscience.   See CuIverson v.
                State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979); see also Hamerlin v.
                Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion). Further, it
                was within the district court's discretion to order the sentences to run

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
consecutively. See NRS 176.035(1). We are not convinced that the district
court abused its discretion. See Chavez v. State, 125 Nev. 328, 348, 213
P.3d 476, 490 (2009) (reviewing a district court's sentencing decision for
abuse of discretion).
            Fifth, Valencia contends that cumulative error warrants
reversal of his convictions and sentence. Because we have found no error
there is nothing to cumulate. Accordingly, we
            ORDER the judgment of conviction AFFIRMED.




                                                                 J.
                                  Hardesty



                                  Parraguirre



                                  Cherry


cc: Hon. Patrick Flanagan, District Judge
     John Ohlson
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




                                     4